Mary Green Attourny of her husband Nathanael Green of Boston Marrinr plaint. agt Thomas Jenner of Charlestown Marrinr Defendt in an action of the case for not paying the Summe of One hundred & Ninety pounds Starling mony of Barbados due unto sd Green from sd Thomas Jenner in and by a bond or Obligation under his hand &. Seale bearing date. 2d of October. 1675. &c. wth other due damages. . . . The Jury . . . found for the plaint. One hundred & Ninety pounds Starling mony of Barbados forfiture & costs of Court upon request of the Defendt the plaint, acknowledging the receipt of Fifty pounds The Court chancered this [ 517 ] Forfiture unto Fifty Seven pounds New-England money in full of the remainder of the condition of sd Obligation with all damages, and costs of Court grantd thirty one shillings 6d The Court Suspended this Judgement untill the next Court of this County according to law.